DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-11, 13-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Callahan et al. (US 10900668) 
	Callahan discloses in reference to claim:
1.  A hot water heating system, comprising: at least one water heater 218 with at least one water heater inlet 220 and at least one outlet 222 configured to use at least one electronically controlled energy source [heater 18 may be an electrical resistance heater arranged to direct electrical current through a solid heating element which is electrically insulated from the liquid and the transfer heat 
from the heating element to the liquid] to heat water;  at least one heating-control storage tank 162 with at least one heating-control storage tank inlet 64, and said water heater and said heating-control storage tank connected to a cold-water supply 160, with electronically actuated valves 246/205 

    PNG
    media_image1.png
    941
    954
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1079
    929
    media_image2.png
    Greyscale
 

2.  The system of claim 1, further configured with at least one electronically controlled water recirculation pump 240 configured to facilitate said water recirculation 230. 

3.  The system of claim 1, wherein said sensors 102, 103, 104, 106, 108  comprise any of temperature sensors and water flow sensors. 
 
4.  The system of claim 1, wherein said system controller 252 comprises at least one computer processor, memory, computer communication interface, sensor data acquisition inputs, control outputs to drive said electronically actuated valves, and control software. 
 
5.  The system of claim 4, wherein said system controller 252/253 is configured to send and receive information and commands from any of local computerized devices and remote internet servers. 
 

7.  The system of claim 1 wherein said system further uses a hot water heater 252 controller to control the heating of said water heater. 
 
8.  The system of claim 1, wherein said system further uses said system controller 252 to control the heating of said water heater. 
 
9.  The system of claim 1, wherein said system controller is further configured to use renewable energy sources to control said system.  
 
10.  The system of claim 1, wherein said water heater 218 has a water heater storage volume. 
 


13.  The system of claim 1, wherein a heating fluid heat exchanger (water heater 218 --An instantaneous heater includes a heat source such as a burner and heat exchanger ) is configured outside of said heating-control storage tank and is further configured either inside or outside of said water heater, and wherein said heating-control storage tank is heated by pumping water between said heating-control storage tank and said heat exchanger. 
 
14.  A method of improving an efficiency of a processor controlled hot water heating system that obtains water from a cold-water supply 160 and delivers a user hot water supply, said method comprising: obtaining cold water from said cold water supply;  using said processor 52  to direct said cold water to any of an at least one inlet port 20 of a hot water heater 18 and an at least one inlet port 64 of a heating-control storage tank 62;  using said processor 52 to direct hot water from said hot water heater to any of a user hot water supply 72a,b,c and an at least one outlet port 66 of a heating-control storage tank;  using said processor 52 to direct water from any of said at least one inlet or at least one outlet port of a heating-control storage tank to said at least one inlet port of said hot water heater;  using said processor to direct hot water from said at least one outlet port of said heating-control storage tank to any of said user hot water supply, and said at least one inlet port of said hot water heater. See Claim 1 mutatis mutandis
 

 Regarding claims 15- 18, Callahan discloses  (40)    In idle mode, controller 252 maintains outlet valves 201a-201c bypass valve 205 closed, and sets recirculation shutoff valve 215 open so as to direct water from manifold 226 to the reservoir 262.  In idle mode, the controller maintains the setpoint temperature at the first use temperature corresponding to the lowest water temperature required by any of the connected fixtures.  In the same manner as discussed above, the heater operates to bring the water in reservoir 262 to the first use temperature and to maintain it at that temperature.  When one of the fixtures requires hot water, it will send a signal through the associated transmitter 211.  If the signal indicates that water must be supplied at the second or third use temperature, the controller adjusts the temperature setpoint of heater 218 to the second or third use temperature.  When temperature sensor 250 indicates that the water discharged from heater 218 has reached the new setpoint temperature, the controller opens the outlet connection pipe associated with the fixture that sent the signal.  
For example, if fixture 272a sent a signal, the heater will raise the setpoint temperature to the third use temperature and then open valve 201a.  The controller may partially or completely close recirculation valve 215 to keep the temperature of the water in reservoir 262 at the first use temperature.  
The system remains in this condition until fixture 272a sends another signal indicating that it no longer requires water.  If another fixture sends a further signal while the fixture is supplying water to one of the fixtures, the controller will leave the other outlet valves closed.  The controller may simply ignore the further signal or may store the request in a queue and act on it later.  However, if the first fixture 272 requires water during this time, the controller may leave outlet valve 201c closed but may respond to the request by opening bypass control valve 205, so that water at the first use temperature will be supplied from the reservoir to fixture 272c without passing through the heater.

 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Ryan et al. (US 3008300)
	Callahan discloses the claimed invention except in reference to claim:
6.  The system of claim 1, wherein said at least one heating-control storage tank is configured to store water in a stratified configuration where warmer water is separated from colder water, said warmer water being associated with said at least one heating-control storage tank outlet;  said colder water being associated with said at least one heating-control storage tank inlet;  wherein said at least one heating-control storage tank is further configured with any of a plurality of internal baffles configured to reduce water convection between said heating-control storage tank inlet and said heating-control storage tank outlet, and a plurality of tanks configured to store water in a temperature stratified manner. 
	Ryan discloses a water storage tank wherein a stratified storage configuration is effected by a plurality of internal baffles configured to reduce water convection in order to maintain a more even temperature differential within the tank. 
	One of skill in the art would find it obvious to modify the Callahan tank 62 to include a plurality of stratification baffles to reduce water convection within the storage tank such that warm water is 
 
19.  The method of claim 14, wherein said at least one heating-control storage tank is configured to store water in a stratified configuration where warmer water is separated from colder water, said warmer water being associated with said heating-control storage tank outlet;  said colder water being associated with said heating-control storage tank inlet;  wherein said at least one heating-control storage tank is further configured with any of a plurality of internal baffles configured to reduce water convection between an inlet port of said heating-control storage tank and an outlet port of said heating-control storage tank, and a plurality of tanks configured to store water in a temperature stratified manner.  See claim 6, mutatis mutandis.
	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callahan in view of Andrews (US 4390008)
	Callahan discloses the claimed invention except in reference to claim:

12.  The system of claim 1, wherein said at least one heating-control storage tank further comprises a storage tank heating fluid heat exchanger, and wherein said water heater further comprises a water heater heating fluid heat exchanger, and wherein said water heater is further configured to recirculate a heating fluid between said water heater heating fluid heat exchanger and said storage heating fluid heat exchanger, thus transmitting thermal energy between said water heater and said at least one heating-control storage tank;  and wherein said heating fluid can comprise any of an aqueous and a non-aqueous heating fluid. 
 	Andrews discloses a storage tank for storing  heated fluid including a heat exchanger wherein said heating fluid can comprise any of an aqueous and a non-aqueous heating fluid. Callahan discloses . 
	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Callahan	Callahan discloses the claimed invention except in reference to claim:

20.  The method of claim 14, wherein said processor is further configured to operate according to a preset time schedule;  said processor uses said preset time schedule to configure said hot water heating system for any of: a) using said water heater to fill said heating-control storage tank with hot water, and use said hot water heater to supply hot water for said user hot water supply;  b) using only said heating-control storage tank to supply hot water for said user hot water supply;  c) using only said water heater to supply hot water for said user hot water supply.
	It is generally known in the art of fluid heating control to provide a programmable control, as is taught by Callahan, and also to provide as part of the programmable control the option for setting a time schedule to enact the programmed actions. As such the modification of Callahan to include the optional preset time schedule as part of the programmable controller 252 would have been an obvious improvement to one of skill.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOR S. CAMPBELL
Examiner
Art Unit 3742



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761